DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shmilovich et al. (US 20160272301 A1).
Regarding claim 1, Shmilovich teaches a simple-hinged flap assembly for a winged aircraft (Figure 3), comprising: a simple-hinged flap having a leading airfoil section that is pivotably connected to a trailing airfoil section via an intervening hinge (Figures 4-6. ¶ [0093]); and an active flow control (AFC) actuator assembly connected to or integrally formed with the simple-hinged flap (Figures 3-7), the AFC actuator assembly including: a row of upstream AFC actuators collectively configured to provide a first outlet mass flowrate (outlet ports 312, 314 in Figures 3-7); and a row of downstream AFC actuators spaced apart from the row of upstream AFC actuators (outlet ports 316 and 318 in Figures 4-6), wherein the row of downstream AFC actuators is configured to provide a second outlet mass flowrate that substantially exceeds the first outlet mass flowrate (Figures 12b to 13), such that the first outlet mass flowrate preconditions a boundary layer around the simple-hinged flap assembly when the winged aircraft is in flight (¶ [0044, 0078, 0080, 0124-0126]).
Regarding claim 2, Shmilovich teaches in the invention discussed in claim 1, wherein the winged aircraft includes a pneumatic power supply (¶ [0067]. Figure 4), the AFC actuator assembly is in fluid communication with the pneumatic power supply and configured to receive an inlet mass flowrate therefrom (Figure 4), and the row of downstream AFC actuators includes fluidic actuators configured to provide the second output mass flowrate in response to the inlet mass flowrate (Figures 3-6 and 10A-13).
Regarding claim 3, Shmilovich teaches in the invention discussed in claim 2, wherein the AFC actuator assembly defines therein a pneumatic feed tube connectable to the pneumatic power supply (Figure 4), and a plenum chamber in fluid communication with each of the pneumatic feed tube (Figure 4), the row of upstream AFC actuators, and the row of downstream AFC actuators (Figure 4).  
Regarding claim 4, Shmilovich teaches in the invention discussed in claim 3, wherein the row of upstream AFC actuators includes fluidic oscillators (Figures 3-7, elements 320 and 340. ¶ [0052-0054, 0080, 0096-0097, 0115-0118]).
Regarding claim 5, Shmilovich teaches in the invention discussed in claim 3, wherein the row of downstream AFC actuators includes steady-blowing jet nozzles (Figures 3-7, elements 320 and 340. ¶ [0052-0054, 0080, 0096-0097, 0115-0118]).
Regarding claim 6, Shmilovich teaches the invention discussed in claim 1, wherein the AFC actuator assembly including an actuator housing defining therein the row of upstream AFC actuators and the row of downstream AFC actuators (Figures 3-7, outlet ports 312, 314, 316, 318, housing elements 320 and 340).  
Regarding claim 9, Shmilovich teaches a winged aircraft (Figure 3) comprising: a pneumatic power supply (¶ [0067]. Figures 3 and 4); a fuselage (Figure 3 depicts half of an aircraft); a wing connected to the fuselage (Figure 3); and a simple-hinged flap assembly connected to the wing (Figure 3, element 310) and having: a simple-hinged flap having a leading airfoil section that is pivotably connected to a trailing airfoil section via an intervening hinge (Figures 4-6. ¶ [0093]); and at least one active flow control (AFC) actuator assembly connected to or integrally formed with the simple-hinged flap (Figures 3-7), wherein the AFC actuator assembly is in fluid communication with the pneumatic power supply and receives an inlet mass flowrate therefrom (Figure 4), and includes: an upstream array of fluidic oscillators arranged in a first row (outlet ports 312, 314 in Figures 3-7), and collectively configured to emit a first outlet mass flowrate in response to the inlet mass flowrate (Figures 10-13 demonstrate that they may be so configured); a downstream array of steady-blowing jet nozzles spaced apart from the upstream array of fluidic oscillators and arranged in a second row (outlet ports 316 and 318 in Figures 3-7, 10-13), wherein the downstream array of steady-blowing jet nozzles (¶ [0052-0054, 0080, 0096-0097, 0115-0118]) is collectively configured to emit a second outlet mass flowrate that substantially exceeds the first outlet mass flowrate (Figures 10-13 demonstrate that they are so configured), such that the first outlet mass flowrate preconditions a boundary layer around the simple-hinged flap assembly when the winged aircraft is in flight (¶ [0044, 0078, 0080, 0124-0126]).  
Regarding claim 10, Shmilovich teaches the invention discussed in claim 9, wherein the leading airfoil section and the trailing airfoil section are arranged in an upstream tangent plane and a downstream tangent plane of the simple-hinged flap assembly, respectively, the first row is situated in the upstream tangent plane, and the second row is situated in the downstream tangent plane (Figure 5 teaches a leading airfoil section and a trailing airfoil section arranged with a first row situated in an upstream tangent plane and a second row situated in the downstream tangent plane).
Regarding claim 11, Shmilovich teaches the invention discussed in claim 9, wherein the at least one AFC actuator assembly includes an actuator housing defining therein the upstream array of fluidic oscillators and the downstream array of steady-blowing jet nozzles (Figure 4 depicts an actuator valve/plenum that defines and is in fluid location with the upstream array and the downstream array).
Regarding claim 12, Shmilovich teaches the invention discussed in claim 11, wherein the at least one AFC actuator assembly defines therein a pneumatic feed tube connected to the pneumatic power supply (¶ [0067]. Figures 3-4), and a plenum chamber in fluid communication with each of the pneumatic feed tube (Figure 4), the upstream array of fluidic oscillators (elements 320 and 340, Figures 4-7, 10-13), and the downstream array of steady-blowing jet nozzles (Figure 4-7, 10-13. ¶ [0052-0054, 0080, 0096-0097, 0115-0118]).  
Regarding claim 15, Shmilovich teaches the invention discussed in claim 9, wherein the pneumatic power supply includes a compressor (¶ [0066]), engine bypass air (¶ [0063]), and/or an auxiliary power unit.
Regarding claim 16, Shmilovich teaches the invention discussed in claim 9, wherein the simple-hinged flap includes an inboard section and an outboard section, the at least one AFC actuator assembly includes a first plurality of AFC actuator assemblies arranged on or within the inboard section, and a second plurality of AFC actuator assemblies arranged on or within the outboard section (as depicted in Figures 3-6).
Regarding claim 17, Shmilovich teaches an active flow control (AFC) actuator assembly for a simple-hinged flap aboard an aircraft having a pneumatic power supply (¶ [0067]. As seen in Figure 4), the simple-hinged flap having a leading airfoil section that is pivotably connected to a trailing airfoil section via an intervening hinge (Figures 4-6. ¶ [0093]), the AFC actuator assembly comprising: a housing defining a plenum chamber and a pneumatic feed tube configured to connect to the pneumatic power supply (¶ [0067]. As seen in Figure 4), thereby receiving an inlet mass flowrate from the pneumatic power supply (Figure 4), wherein the housing is connectable to or integrally formed with the simple- hinged flap (as seen in Figure 4); an upstream array of fluidic oscillators arranged in a first row (outlet ports 312, 314 in Figures 3-7), and collectively configured to emit a first outlet mass flowrate in response to the inlet mass flowrate (Figures 10-13); and a downstream array of steady-blowing jet nozzles spaced apart from the upstream array of fluidic oscillators (outlet ports 316 and 318 in Figures 4-6), and arranged in a second row downstream of the first row(outlet ports 316 and 318 in Figures 4-6), wherein the downstream array of steady-blowing jet nozzles (¶ [0052-0054, 0080, 0096-0097, 0115-0118]) is collectively configured to emit a second outlet mass flowrate that substantially exceeds the first outlet mass flowrate(Figures 12b to 13), such that the first outlet mass flowrate preconditions a boundary layer around the simple-hinged flap when the winged aircraft is in flight (¶ [0044, 0078, 0080, 0124-0126]).  
Regarding claim 18, Shmilovich teaches the invention discussed in claim 17, wherein the housing defines therein the upstream array of fluidic oscillators (Figures 3-7, elements 320 and 340) and the downstream array of steady-blowing jet nozzles (Figures 3-7. ¶ [0052-0054, 0080, 0096-0097, 0115-0118]).  
Regarding claim 19, Shmilovich teaches the invention discussed in claim 17, wherein the leading airfoil section and the trailing airfoil section are arranged in an upstream tangent plane and a downstream tangent plane of the AFC actuator assembly, respectively, the first row is situated in the upstream tangent plane, and the second row is situated in the downstream tangent plane (Figure 5 teaches a leading airfoil section and a trailing airfoil section arranged with a first row situated in an upstream tangent plane and a second row situated in the downstream tangent plane).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmilovich et al. (US 20160272301 A1).
Regarding claim 7, Shmilovich teaches the invention discussed in claim 1, wherein the AFC actuator assembly includes a floor connectable to the simple-hinged flap (demonstrated in Figures 3-7), an end wall arranged radially with respect to the floor (Figure 4, the passage that leads away from the actuators 414, 416, and 316 to the plenum/valve is radial in nature with respect to the floor), and a curved upper wall connected to the end wall and tapering toward a distal end of the floor (as depicted in Figure 4), wherein the curved upper wall defines the row of upstream AFC actuators (as depicted in Figures 3-7), and wherein the floor, and the curved upper wall together define the row of downstream AFC actuators (as depicted in Figures 3-7).  Shmilovich fails to specifically teach the use of spanwise internal supporting walls. However, Figures 3-5, and 7 show internal supporting walls in the ends of the actuator cavities. More, ¶ [0058] teaches that the oscillating vanes are anchored to the flap and simultaneously hinged to a spanwise mounted rack. Simultaneously anchoring and hinging an oscillating member well known in the art to provide structural support for high traffic regions where unusual strain or abuse is placed on the hinged member. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Shmilovich’s actuator assembly comprised a spanwise internal support, in order to prevent further strain for internal oscillating members.
Regarding claim 8, Shmilovich teaches the invention discussed in claim 7, wherein the end wall defines a pneumatic feed tube configured to connect to a pneumatic power supply of the winged aircraft (Figure 4).
Regarding claim 13, Shmilovich teaches the invention discussed in claim 12, wherein the housing includes a floor connectable to the simple-hinged flap (demonstrated in Figures 3-7), an end wall arranged radially with respect to the floor (Figure 4, the passage that leads away from the actuators 414, 416, and 316 to the plenum/valve is radial in nature with respect to the floor), and a curved upper wall connected to the end wall and tapering toward a distal end of the floor (as depicted in Figure 4), wherein the curved upper wall defines the upstream row of fluidic oscillators therein (elements 320 and 340, Figures 4-7, 10-13), and wherein the floor, and the curved upper wall together define the downstream array of steady-blowing jet nozzles (as depicted in Figures 3-7. (¶ [0052-0054, 0080, 0096-0097, 0115-0118]). Shmilovich fails to specifically teach the use of spanwise internal supporting walls. However, Figures 3-5, and 7 show internal supporting walls in the ends of the actuator cavities. More, ¶ [0058] teaches that the oscillating vanes are anchored to the flap and simultaneously hinged to a spanwise mounted rack. Simultaneously anchoring and hinging an oscillating member well known in the art to provide structural support for high traffic regions where unusual strain or abuse is placed on the hinged member. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Shmilovich’s actuator assembly comprised a spanwise internal support, in order to prevent further strain for internal oscillating members.
Regarding claim 14, Shmilovich teaches the invention discussed in claim 13, wherein the end wall defines, as the pneumatic feed tube, a single cylindrical pneumatic feed tube that is connected to the pneumatic power supply (¶ [0067]. As seen in Figure 4).
Regarding claim 20, Shmilovich teaches the invention discussed in claim 17, wherein the housing includes a floor connectable to the simple-hinged flap (Figure 4), an end wall arranged radially with respect to the floor (Figure 4, the passage that leads away from the actuators 414, 416, and 316 to the plenum/valve is radial in nature with respect to the floor), and a curved upper wall connected to the end wall and tapering toward a distal end of the floor (as depicted in Figure 4), wherein the curved upper wall defines the upstream array of fluidic oscillators therein (as depicted in Figures 3-7), and wherein the floor, and the curved upper wall together define the downstream array of steady-blowing jet nozzles (as depicted in Figures 3-7. ¶ [0052-0054, 0080, 0096-0097, 0115-0118]). Shmilovich fails to specifically teach the use of spanwise internal supporting walls. However, Figures 3-5, and 7 show internal supporting walls in the ends of the actuator cavities. More, ¶ [0058] teaches that the oscillating vanes are anchored to the flap and simultaneously hinged to a spanwise mounted rack. Simultaneously anchoring and hinging an oscillating member well known in the art to provide structural support for high traffic regions where unusual strain or abuse is placed on the hinged member. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Shmilovich’s actuator assembly comprised a spanwise internal support, in order to prevent further strain for internal oscillating members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leung et al. (US 20200017199 A1)
Shmilovich et al. (US 20190248475 A1,  US 20180043995 A1 and US 20170297680 A1)
Lin et al. (US 20160280358 A1)
Raghu (US Patent No. 8382043 B1)
Krzysiak et al. (EP 2955105 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644